Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group 1, without traverse, in the reply filed on 5/05/22 is acknowledged.  Applicant’s further election of the characteristics of (ii), (v), and (vii) of Claim 8, a glandular autoimmune disease, and the further comprising step of Claim 4, in the reply filed on 8/18/22, is further acknowledged.

2.   Claims 5-9, 14, 16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions or species.

Claims 1-4, 10-13, 15, 17, and 18 are under examination.

3.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Type 1”.
C) “IL-18IL-20” and “(IFN-γ” appear to comprise typographical errors.

This list is not exhaustive.  Applicant is required to identify and correct all of the errors throughout the specification.  

4.   Claims 15 and 18 are objected to:
A) In Claim 15, “IL-18IL-20” appears to comprise a typographical error,
B) In Claim 18, “Type 1” is improperly capitalized.

5.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.





Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Applicant has made no attempt to place the application is sequence compliance.

Required response – The application must be placed in sequence compliance.

NOTE: see the amino acid sequence at page 17 of the specification.

6.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claims 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) Claim 11 is nonsensical; “exogenous PD-L1” is not a “nucleic acid sequence”. 

Accordingly, the claims are considered to be vague and indefinite, the metes and bounds of which cannot be determined.

8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-4, 10-13, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the of modified antigen-presenting cells (APCs) having increased expression of programmed death ligand 1 (PD-L1), capable of treating or preventing all autoimmune diseases, of the claims.  Nor was applicant in possession of the immunoglobulin of Claim 2, nor the immunoglobulin-polypeptide chimera of Claim 3, capable of functioning to produce the APC with increased expression of 
PD-L1 of Claim 1.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement” make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the  or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass the use of an indeterminately large genus of modified APCs, none of which are disclosed in the specification.  Additionally, the claims comprise “reach-through” type claims that attempt to obtain patent protection for the use of modified APCs that have not yet been developed.  While countless modified APCs could be tested for such capability, applicant clearly was not in possession of a representative number of said modified APCs at the time of filing.  Regarding the immunoglobulin of Claim 2, or the immunoglobulin-polypeptide chimera of Claim 3, that would function to produce the APC with increased expression of PD-L1 of Claim 1, the specification is silent regarding such.  Note that the Ig-polypeptide chimeras of paragraph [0046] are disclosed only in the context of:
“…In some embodiments, after isolating the APC the APC is modified to express a targeting molecule to generate a modified APC. For example, the targeting molecule can be an immunoglobulin-polypeptide chimera.”
Note that an APC-expressed targeting molecule is not the Ig or Ig-polypeptide chimera of the claims.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“…describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.  Given the broadly claimed genus of fragments and variants, and in the absence of sufficient disclosure of relevant identifying characteristics for said fragments and variants comprising the claimed functional limitations, the patentee must establish:
 	“…a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus…”, see AbbVie, 759 F.3d at 1297.
Accordingly, there is insufficient written description of the required kind of structure-identifying functional information about the corresponding modified APCs of the claim to demonstrate possession.

Thus, in view of the above-mentioned scientific fact and case law one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that applicant was in possession of the genus of modified APCs having increased expression of PD-L1, capable of treating or preventing all autoimmune diseases, of the claims. Nor was applicant in possession of the Ig or Ig-polypeptide chimera of the claims.

See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
10.  Claims 1-4, 10-13, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the method of the claims would function for the treating or preventing of all autoimmune diseases. Additionally, the specification provides insufficient evidence that the immunoglobulin of Claim 2, or immunoglobulin-polypeptide chimera of Claim 3, would function to produce the APC with increased expression of PD-L1 of Claim 1.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

First consider the astounding breadth of the claims that the method recited therein can be used to treat or prevent all autoimmune diseases.  Autoimmune diseases are notoriously difficult to treat and their prevention sets the bar even higher.  Turning to the specification it defines a number of diseases as autoimmune that clearly are not, e.g., myocardial infarction, thrombosis, hepatitis, all neuropathies, all causes of encephalitis, all causes of neuritis, all causes of nephritis, etc.  Such a treatment would require considerable enablement.

Turning to the specification, it discloses no treatment or prevention of any autoimmune disease whatsoever.  The single example employs a diabetogenic T cell clone (BDC2.5, speculated to be antii-GAD65) whose epitope is not actually even known.  The example further employs the p79 mimotope (which is capable of activating BDC2.5 T cells) and some sort of undescribed “Ig-p79” fusion construct which is allegedly tolerogenic. 
NOD-BDC2.5 T cells were activated with p79 in vitro and adoptively transferred to NOD.scid mice.  Said mice (apparently) became diabetogenic, but treatment of the mice with the undescribed Ig-p79 blocked induction of diabetes.  Note that no mice were treated with the modified APC of the claimed method.  Indeed, the modified APCs of the claimed method are neither produced nor employed in the example.  One fact that the specification makes clear is that even if the modified APCs of the claimed method could be used to treat or prevent autoimmune diseases said treatment or prevention would be T cell dependent and antigen specific paragraph [0087].  Such is demonstrated by the fact that the control Ig-HEL had no effect on disease.  Said fact alone demonstrates that the broad method of Claims 1-4 cannot function as claimed, i.e., that any Ig or Ig chimera alone could be employed with any APC to increase PD-L1 expression.  More specifically regarding the Ig and Ig-polypeptide chimeras of Claims 2 and 3, respectively, the specification discloses no Ig nor Ig-chimeras capable of functioning as claimed.  While some ability to suppress inflammatory cytokine production (IFN-γ only) and some ability to inhibit activation of a T cell is disclosed, no anergy is disclosed, regardless, all are irrelevant because the method of example 1 is not the method of the instant claims.

Regarding “Example 2”, such does not comprise an actual example.  The example begins:
“From the results above it is contemplated that PD-L1 upregulated APCs could be used to treat autoimmune diseases. In one embodiment, it is contemplated that modified antigen-presenting (sic) cells (APCs) having increased expression of programmed death ligand 1 (PD-L1) can be used for treating Type 1 Diabetes (T1D),” (emphasis added).

	First, Example 1 shows no such thing and second “contemplated” experiments to be done in the future do not comprise an example.

The invention seems only to comprise some sort of “magic bullet”, absent any relevant or even related showing, composed merely of wishful thinking.  Such, however, is not patent eligible.

M.P.E.P. 2164.08:
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)…”,
“As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971)…”
“…In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).”

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, and absent any  showing of the treatment or prevention of any autoimmune disease in the specification, it would take undue trials and errors to practice the claimed invention.

11.  Applicant has claimed the benefit of priority to U.S. Provisional Application No. 62/398,972.  Said benefit is denied.  The ‘972 application does not teach the method of the instant claims.  Indeed, the application simply discloses a single experiment regarding the role of mTORC1 in suppressing T1D with no generic method disclosure whatsoever.  Accordingly, the priority date of the instant application is 9/22/17.

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.   Claim 1, 4, 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2016, IDS) in view of Bianco et al. (2009).



Chen et al. teaches:
“Ag-induced tolerance specifically targets pathogenic T cells while circumventing generalized immune suppression…APCs play a major role in initiating the tolerance process, but the molecular events that incapacitate the T cells remain largely undefined…mTOR, a key serine-threonine protein kinase involved in T cell differentiation proved to be a master target for retention of effector Th1 cells in the spleen, leading to inhibition of their migration to the pancreas…This mechanism is brought about by APCs through upregulation of PD-L1…during presentation of tolerance-inducing Ag. Under these circumstances, PD-L1 interacts specifically with PD-1 to trigger modulation of mTORC1 activity by interference with the PI3K pathway…Ag-induced PD-L1/PD-1 interaction drives T cell tolerance through modulation of the PI3K/AKT/mTORC1 pathway. Although PD-L1 has been shown to control the development of inducible T regulatory cells through downregulation of the PI3K/AKT pathway, to our knowledge our observation is the first instance in which PD-L1 is shown to drive tolerance of effector T cells…T cell tolerance in this Ag-specific system is mTORC1 and the process is initiated through induction of PD-L1 on APCs. … The data also suggest that drugs that target mTORC1 could provide an approach to suppress T1D. Moreover, the findings open avenues for PD-L1 expressing DCs or even soluble PD-L1 protein as means to target the disease,” (Discussion).

	The reference differs from the claimed invention only in that it does not teach:
1. (Original) A method of treating or preventing an autoimmune disease in a subject in need thereof comprising, administering to the subject an effective amount of modified antigen- presenting cells (APCs) having increased expression of programmed death ligand 1 (PD- L1).
4. (Original) The method of claim 1, further comprising isolating APCs from the subject or an APC donor to obtain purified APCs.
10. (Original) The method of claim 1, wherein at least a portion of the increased expression of PD-L1 is from overexpression of exogenous PD-L1.
11. (Original) The method of claim 10, wherein the exogenous PD-L]1 is a nucleic acid sequence encoding PD-L1.
12. (Original) The method of claim 1 wherein the APC is a dendritic cell, a macrophage, a Langerhans cell, a B cell, or a combination thereof.
13. (Currently Amended) The method of claim 1, wherein the modified APCs are characterized by one or more of the following characteristics:
(ii) an ability to suppress inflammatory cytokine production;
(v) an ability to inhibit activation of a T cell; (	 (vii) an ability to anergize self-reactive T cells.
15. (Original) The method of claim 13, wherein the inflammatory cytokine is selected from the group consisting of interleukin (IL)-1, IL-2, IL-9, IL-12, IL-17, IL-18, IL-21, IL22, interferon-y (IFN-γ), granulocyte-macrophage colony stimulating factor, and tumor necrosis factor-a, (TNF-α).
17. (Original) The method of claim 1, wherein the autoimmune disease is a glandular disease.
18. (Original) The method of claim 17, wherein the glandular disease is Type I diabetes.

Bianco et al. teach the transduction of donor-supplied dendritic cells with a nucleic acid to induce overexpression of a protein (see particularly page 362, DC generation) 

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to transduce DCs with a nucleic acid, a well known method taught be Bianco et al., encoding exogenous PD-L1 for the overexpression thereof, said DCs to be administered for the treatment of T1D given the teachings of Chen et al. that such DCs could be useful therefore given their ability to downregulate mTORC1 and reduce the immune response in T1D.  Claims 13 and 15 are included in the rejection given that the claims recite properties of said downregulation and said properties cannot be separated from the treated DCs.

14.  No claim is allowed.  

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 9/06/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644